DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MAYKEL TORRES,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2076

                         [November 24, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 14-009348-CF-10A.

  Maykel Torres, Live Oak, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.